Citation Nr: 0419617	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  02-06 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
peripheral neuropathy with myositis and femoral nerve injury 
and residual scarring.

2.  Entitlement to an increased (compensable) evaluation for 
residual scarring from a shell fragment wound of the right 
upper back.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.





The current appeal arose from a September 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

The RO denied entitlement to an evaluation in excess of 40 
percent for peripheral neuropathy with myositis and femoral 
nerve injury and residual scarring.  

The RO also denied entitlement to an increased (compensable) 
evaluation for residual scarring from a shell fragment wound 
of the right upper back.

In July 2003 the RO issued a rating decision wherein it 
denied entitlement to an effective date, prior to March 24, 
2003, for a grant of service connection for post-traumatic 
stress disorder (PTSD); and an evaluation in excess of 30 
percent for PTSD.  In August 2003 the veteran filed a notice 
of disagreement (NOD) with the July 2003 rating decision.  A 
statement of the case (SOC) was not issued by the RO.  This 
matter is further addressed below.

In August 2003 the veteran submitted a statement wherein he 
is claiming entitlement to service connection for residuals 
of stroke which he considers to be secondary to his service-
connected disabilities.  As this issue has been neither 
procedurally prepared nor certified for appellate review, and 
is not inextricably intertwined with the issues currently on 
appeal, the Board is referring it to the RO for clarification 
and any indicated appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

The veteran failed to report for a scheduled hearing before 
the undersigned Veterans Law Judge sitting at the RO in 
February 2004.  The Board considers the request for such a 
hearing as withdrawn.  38 C.F.R. § 20.702(d) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter compliant with Quartuccio, 
supra, to the veteran in connection with his current appeal 
in August 2003.

The Board notes that the veteran was previously examined with 
respect to the disabilities at issue in August and December 
2000.  Of course, the medical evidence in these examination 
reports is out of date.  He was most recently examined by VA 
as to the disabilities at issue in October 2003; however, the 
examiner recorded that the claims file had not been made 
available for review in conjunction with the examination.

The fact that the October 2003 VA examination was conducted 
without access to the appellant's claims file renders the 
subject examination inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2003). ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

As the Board noted earlier, the veteran filed a NOD with the 
July 2003 rating decision wherein the RO denied entitlement 
to an earlier effective date for a grant of service 
connection for PTSD and an increased evaluation for PTSD.  
The RO did not issue a SOC addressing the denial.  Where 
there has been an initial RO adjudication of a claim and a 
NOD as to its denial, the claimant is entitled to a SOC and 
the RO's failure to issue a SOC is a procedural defect 
requiring remand.  Godfrey, supra; Manlincon v. West, 12 Vet. 
App. 238 (1999).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his peripheral neuropathy 
with myositis and femoral nerve injury 
and residual scarring and residual 
scarring from a shell fragment wound of 
the right upper back since October 2003.  
He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).
5.  The VBA AMC should issue a SOC 
addressing the July 2003 denial of 
entitlement to an earlier effective date 
for a grant of service connection for 
PTSD, and a increased evaluation 
therefor.  The veteran should be advised 
of the need to timely file a substantive 
appeal if he wishes appellate review.

6.  The VBA AMC should arrange for the 
veteran to be examined by a specialist in 
neurology including on a fee basis if 
necessary for the purpose of ascertaining 
the current nature and extent of severity 
of his peripheral neuropathy with 
myositis and femoral nerve injury and 
residual scarring and residual scarring 
from a shell fragment wound of the right 
upper back.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.

7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
increased evaluations for peripheral 
neuropathy with myositis and femoral 
nerve injury and residual scarring from a 
shell fragment wound of the right upper 
back.  In so doing, the VBA AMC should 
document its consideration of the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(2003).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for increased 
evaluations, and may result in their denial.  38 C.F.R. 
§ 3.655 (2003); Connolly v. Derwinski, 1 Vet. App. 566 
(1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (3).


